FILED
                            NOT FOR PUBLICATION
                                                                            FEB 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BALBIR SINGH,                                    No. 13-71396

              Petitioner,                        Agency No. A096-151-183

       v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 10, 2016
                            San Francisco, California

Before: SILVERMAN, FISHER and TALLMAN, Circuit Judges.

      Balbir Singh, a citizen and native of India, petitions for review of the

agency’s determinations that he is ineligible for asylum and withholding from

removal under pre-REAL ID Act law and that he failed to establish his entitlement

to protection under the Convention Against Torture (CAT). We have jurisdiction




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
under 8 U.S.C. § 1252(a), and we grant the petition in part, deny the petition in part

and remand.

      Where there are developments in case law after the Board of Immigration

Appeals (BIA) issues its decision, a remand is appropriate so the agency may

consider the relevant precedent in the first instance. See Pannu v. Holder, 639 F.3d

1225, 1226 (9th Cir. 2011) (citing INS v. Ventura, 537 U.S. 12, 16 (2002) (per

curiam)). Here, after the agency relied on Dinu v. Ashcroft, 372 F.3d 1041 (9th

Cir. 2004), in determining that Singh failed to demonstrate his treatment by police

was the result of imputed political opinion persecution, this court decided K. Singh

v. Holder, 764 F.3d 1153 (9th Cir. 2014), which clarified that Dinu “applies only to

cases in which an asylum applicant . . . offers no direct or indirect evidence that he

is being subject to harsh treatment on account of a protected ground.” K. Singh,

764 F.3d at 1162. It also held that “[a]n ‘applicant’s association with, or

relationship to, people who are known to hold a particular political opinion’ may

serve as indirect evidence of an imputed political opinion.” Id. at 1159 (quoting

Garcia-Milian v. Holder, 755 F.3d 1026, 1032 (9th Cir. 2014)).

      On review of the record considered as a whole, see INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992), we therefore believe it is appropriate to remand Singh’s

asylum and withholding claims back to the agency for consideration of whether


                                           2
Singh’s statements in his written declaration, his association with Lalli and his

treatment by the police constitute direct or indirect evidence of political opinion

persecution “from which it is reasonable to believe that [Singh’s] harm was

motivated, at least in part,” by an imputed political opinion. Borja v. INS, 175 F.3d

732, 736 (9th Cir. 1999) (en banc).

      However, we deny Singh’s petition for CAT relief. Substantial evidence

supports the Board’s conclusion, based on the country reports, that the Indian

government no longer instigates, acquiesces in or is willfully blind to the torture of

Sikhs specifically. See J. Singh v. Holder, 753 F.3d 826, 833 (9th Cir. 2014).

Although the BIA could have been clearer, the India Issue Paper on the Treatment

of Sikhs upon which the BIA relied discusses changed country conditions in the

context of Sikhs who “fear persecution on account of . . . having participated in

Sikh political organizations,” and contrasts today’s treatment of Sikhs with the

Indian government’s organized campaign against Sikh militancy in the 1990s. The

BIA acknowledged Singh’s testimony that police continued to search for him in

2008, but it was entitled to weigh that testimony against evidence in the country

reports. See J. Singh, 753 F.3d at 836-37.

      The petition for review is GRANTED with respect to Singh’s asylum and

withholding claims and REMANDED to the agency for consideration of the


                                           3
record as a whole in light of K. Singh v. Holder, 764 F.3d 1153 (9th Cir. 2014).

The petition is DENIED with respect to Singh’s claim under the CAT.

      The parties shall bear their own costs on appeal.




                                         4